Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 19, 2020

                                     No. 04-19-00858-CV

                     SOUTHCROSS CCNG TRANSMISSION, LTD.,
                                  Appellant

                                               v.

Ivy GONZALEZ on behalf of M.R. and M.N. Gonzalez, minor children; Amy Gonzalez, as co-
 representative of the estate of Jesus Gonzalez, Jr. for and on behalf of M.R. Gonzalez and M.N.
             Gonzalez, minor children; and Amy Gonzalez and Jesus Gonzalez., Sr.,
                                            Appellees

                 From the 229th Judicial District Court, Duval County, Texas
                          Trial Court No. DC-18-82 and DC-18-83
                        Honorable Baldemar Garza, Judge Presiding


                                        ORDER
        Previously, this court granted Petitioner Southcross CCNG Transmission Ltd.’s
unopposed motion for a thirty-day extension of time to file a reply to Respondents’ response
until February 18, 2020. See TEX. R. APP. P. 28.3(f).
        Before the once-extended due date, Petitioner filed an unopposed second motion for a
ten-day extension of time to file the reply. Petitioner’s motion is GRANTED; the reply must be
filed with this court by February 28, 2020. See id.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court